In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-10-00077-CV
         ______________________________



IN THE INTEREST OF S.P., J.P., AND A.P., CHILDREN




    On Appeal from the 145th Judicial District Court
            Nacogdoches County, Texas
           Trial Court No. C20,871-2004




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                       MEMORANDUM OPINION

        Chanda Pipes has filed an appeal from the denial of her bill of review.1 The underlying

case involves the termination of her parental rights to three children, by order of March 10, 2006.

She states that her husband, Jimmy Pipes, is now incarcerated and had informed her that he had

discovered, while in the legal library at the prison, that she could have appealed from the order of

termination. She maintains an unawareness that she could do so before, stating that her former

attorney had abandoned her by not seeking to file a notice of appeal, and that she was wrongfully

advised she could not appeal the order of termination.2

        A bill of review is an equitable proceeding to set aside a final judgment that is no longer

appealable or subject to a motion for new trial or appeal. Transworld Fin. Servs. Corp. v. Briscoe,

722 S.W.2d 407 (Tex. 1987). To be entitled to relief, a plaintiff in a bill of review action is

ordinarily required to prove three elements: (1) a meritorious claim or defense; (2) which he was

prevented from asserting by the fraud, accident, or mistake of the opposite party or a mistake by

court personnel in the execution of official duties; (3) unmixed with any fault or negligence of his




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.
2
 We note that the record includes a copy of an opinion on her appeal from the termination that was issued on
September 6, 2006. An appeal was thus brought, but the nonindigent Pipes did not pay the fee for filing the appeal
with the Tyler Court of Appeals despite multiple warnings and opportunities to do so, and the Tyler court ultimately
dismissed her appeal. Thus, her claim is without validity on its face.

                                                         2
own. Id. at 408; W. Columbia Nat’l Bank v. Griffith, 902 S.W.2d 201 (Tex. App.—Houston [1st

Dist.] 1995, writ denied).

       Under the general statute, as applied by the trial court, a petition for bill of review must be

filed within four years of the date of the disputed judgment. See TEX. CIV. PRAC. & REM. CODE

ANN. § 16.051 (Vernon 2008); TEX. R. CIV. P. 329b(f); Caldwell v. Barnes, 975 S.W.2d 535, 538

(Tex. 1998); Layton v. Nationsbanc Mortgage Corp., 141 S.W.3d 760, 763 (Tex. App.—Corpus

Christi 2004, no pet.).

       The Texas Family Code also has its own separate restriction on the time in which a party

may bring either a direct or a collateral attack on an order terminating parental rights. Section

161.211 of the Texas Family Code provides that ―the validity of an order terminating parental

rights of a person who has been personally served . . . is not subject to collateral or direct attack

after the sixth month after the date the order was signed.‖ TEX. FAM. CODE ANN. § 161.211

(Vernon 2008). This section has been treated as shortening the time in which a bill of review

could be brought to a maximum of six months. See In re L.N.M., 182 S.W.3d 470, 473–74 (Tex.

App.—Dallas 2006, no pet.).

       By her own pleadings (and under both the four-year and the six-month time period), the

time for filing a bill of review has expired and the relief is no longer available. Thus, the trial

court did not err by denying the bill. Further, allegations of fraud or negligence on the part of a

party’s attorney are insufficient to support a bill of review. Briscoe, 722 S.W.2d at 408; Gracey v.



                                                 3
West, 422 S.W.2d 913, 918–19 (Tex. 1968). Thus, a bill of review petitioner who alleges that the

wrongful act of his attorney caused an adverse judgment is not excused from the necessity of

pleading and proving his opponent’s extrinsic fraud. King Ranch, Inc. v. Chapman, 118 S.W.3d
742 (Tex. 2003); Briscoe, 722 S.W.2d at 408. No such fraud is pled.

       We affirm the judgment.




                                            Bailey C. Moseley
                                            Justice

Date Submitted:       December 3, 2010
Date Decided:         December 7, 2010




                                               4